Title: To Alexander Hamilton from Thomas Parker, 24 August 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] August 24, 1799. “… The want of Coats & Vests for the Soldiers & Subsistance money for the officers are Verry Great Bars to the Success of the Recruiting Service. Many of the officers who are upwards of one hundred & fifty miles from their friends & Connections are entirely destitute of money & have no means of Procuring any.… The arms that we have Received are so Rusted for the want of attention in the Store Keeper that it is almost Impossable to make them appear Tolerably decent.… The Cartridge Boxes are extreamly unwealdy & indifferent some of them are fixed with Shoulder & some with waist Belts.… I am of opinion that the appointment of Cadets would conduce to the Success of the Recruiting Service. I enclose you a list of Such as I have Recommended.…”
